In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 18‐2269 
EDWARD E. RONKOWSKI, JR. and JOANN RONKOWSKI, 
                                     Plaintiffs‐Appellants, 
                                   v. 

UNITED STATES OF AMERICA, 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
                    Western District of Wisconsin. 
             No. 3:17‐cv‐226 — Barbara B. Crabb, Judge. 
                      ____________________ 

    ARGUED DECEMBER 5, 2018 — DECIDED DECEMBER 28, 2018 
                 ____________________ 

     Before FLAUM, ROVNER, and SCUDDER, Circuit Judges. 
   SCUDDER,  Circuit  Judge.  Edward  and  JoAnn  Ronkowski 
own  120  acres  of  undeveloped  land  in  Bayfield  County, 
Wisconsin.  Since  the  Ronkowskis  acquired  the  property  in 
1972, they have accessed it via an unpaved road that crosses 
over neighboring land, including land owned by the United 
States  Forest  Service.  The  Ronkowskis  brought  suit  against 
the  United  States  under  the  Quiet  Title  Act  seeking 
recognition  of  an  easement  to  access  their  property  by  way 
2                                                    No. 18‐2269 

of  the  unpaved  road.  The  district  court  held  that  the 
Ronkowskis had not established entitlement to an easement. 
We aﬃrm. 
                                I 
   The  only  public  road  that  reaches  the  Ronkowski 
property  is  a  forest  service  road  known  as  FR822A.  This 
unpaved  road  connects  the  Ronkowski  property  to  another 
public  road,  Oswald  Road.  The  easement  the  Ronkowskis 
seek allows a more direct route to their property. It connects 
their  property  to  a  diﬀerent  public  road,  Blue  Moon  Road, 
and  shortens  the  trip  to  the  Ronkowski  property  by  about 
two  miles.  The  proposed  easement  is  comprised  of  three 
segments:  a  segment  of  FR822A  that  connects  to  the 
Ronkowski  property;  a  middle  segment  that  crosses  over 
United States Forest Service land; and a segment that passes 
over the land of a private landowner, Eric Allen, and reaches 
Blue Moon Road. 
    The Ronkowskis have reached their property by driving 
this  route  since  1972.  And  Edward  Ronkowski  has  per‐
formed  necessary  routine  maintenance  on  the  proposed 
easement so that it continues to remain accessible for motor 
vehicles.  This  has  included  removing  downed  trees,  filling 
ruts and potholes, cutting saplings and brush along the side 
of the roadway, and even bulldozing the length of the road‐
way  to  assist  with  logging  operations  taking  place  on  the 
Ronkowskis’ property. The United States, on the other hand, 
has  not  devoted  resources  to  maintaining  FR822A  or  the 
segment  of  the  proposed  easement  that  crosses  over  its 
property.  
No. 18‐2269                                                          3 

   In  2008  Edward  Ronkowski  submitted  an  application 
seeking  the  Forest  Service’s  acknowledgment  of  the 
easement.  In  2016,  after  some  back  and  forth  between  the 
parties,  the  Forest  Service  informed  Ronkowski  that  he  had 
not  substantiated  his  claim  for  an  easement  by  necessity  or 
an easement by implication, and accordingly, any continued 
use  of  the  easement  would  violate  federal  law.  In  denying 
the  requested  easement,  however,  the  Forest  Service  stated 
that  it  would  consider  granting  a  special  use  permit  for  the 
Ronkowskis  to  continue  to  use  the  portion  of  the  road 
crossing  over  the  Forest  Service’s  land.  The  Ronkowskis 
never applied for the permit. Instead, they filed this lawsuit, 
seeking  recognition  of  their  entitlement  to  an  easement  for 
vehicular access to their property. 
     The district court granted summary judgment in favor of 
the United States, holding that the Ronkowskis were not en‐
titled to an easement. It concluded that the Ronkowskis had 
not made the required showing for an easement by necessity 
or  an  easement  by  implication  because  the  existing  forest 
service  road,  FR822A,  provided  them  an  alternate  route  by 
which  to  reach  their  property.  The  court  therefore  deter‐
mined  that  the  Ronkowskis  could  not  demonstrate  that  the 
easement was necessary for them to access their property. In 
so concluding, the court emphasized that even if traveling by 
way of FR822A would be “inconvenient, diﬃcult or require 
a  high  clearance  vehicle,  plaintiﬀs  have  submitted  no  evi‐
dence that it is impossible.” 
   On  appeal,  the  Ronkowskis  renew  their  contention  that 
they  are  entitled  to  both  an  easement  by  necessity  and  an 
easement by implication. 
                                
4                                                         No. 18‐2269 

                                   II 
    We  first  address  the  scope  of  the  easement  the 
Ronkowskis  seek.  They  assert  that  they  are  entitled  to 
recognition  of  an  easement  not  only  with  respect  to  the 
portion  of  the  proposed easement that  passes over  the  land 
of the United States but also with respect to the segment of 
FR822A  leading  to  their  property  as  well  as  the  segment 
crossing  over  Eric  Allen’s  property.  They  argue  that  this 
court should address their entitlement to all three segments 
of  the  proposed  easement.  We  disagree  and  decline  the 
invitation. 
     The first segment of the proposed easement—the portion 
of  FR822A  leading  to  the  Ronkowski  property—is  a  public 
road. We know of no authority indicating that a party needs 
an easement to access a public road. The third segment—the 
portion of the road crossing over Allen’s property—is owned 
by  an  individual  who  is  not  a  party  to  the  case  and,  in  any 
event, who has already granted the Ronkowskis an easement 
over  his  property. Allen  would  be  a  necessary  party  to  any 
claim  for  an  easement  burdening  his  property.  See  Richards 
v.  Land  Star  Grp.,  Inc.,  593  N.W.2d  103,  112  (Wis.  Ct.  App. 
1999). So we address only the portion of the proposed ease‐
ment crossing over the land of the United States. 
   An  easement  is  an  interest  that  encumbers  the  land  of 
another. See AKG Real Estate, LLC v. Kosterman, 717 N.W.2d 
835,  838  (Wis.  2006).  Under  Wisconsin  law,  an  easement  by 
necessity  arises  “where  an  owner  severs  a  landlocked 
portion of his [or her] property by conveying such parcel to 
another.” Schwab v. Timmons, 589 N.W.2d 1, 7 (Wis. 1999). A 
property  owner  seeking  an  easement  by  necessity  must 
demonstrate  the  following:  first,  there  was  common 
No. 18‐2269                                                         5 

ownership  of  the  servient  and  dominant  estates  at  the  time 
of  the  severance  that  created  the  landlocked  condition,  and 
second,  the  landlocked  parcel  had  no  access  to  a  public 
roadway  after  it  was  severed  and  the  lack  of  access 
continues. See McCormick v. Schubring, 672 N.W.2d 63, 66–67 
(Wis. 2003).  
    An easement by implication, while similar, is legally dis‐
tinct from an easement by necessity. See Schwab, 589 N.W.2d 
at 6. An easement by implication arises when there has been 
a  separation  of  land  from  a  larger  parcel  and  a  use  before 
separation took place which continued “so long and was so 
obvious or manifest as to show that it was meant to be per‐
manent.”  Id.  Further,  the  easement  by  implication  must  be 
necessary  to  the  beneficial  enjoyment  of  the  land  and  the 
need  for  the  easement  “so  clear  and  absolute  that  without 
the easement the grantee cannot enjoy the use of the proper‐
ty granted to him for the purpose to which similar property 
is customarily devoted.” Id.  
    Although easements by necessity and by implication are 
distinct, the same facts defeat the Ronkowskis’ entitlement to 
an  easement  under  either  approach.  The  Ronkowskis  have 
an  ability  to  reach  and  enjoy  the  property  by  traveling  by 
FR822A, the existing forest service road. They are thus una‐
ble to demonstrate, as required for an easement by necessity, 
that they “cannot access a public roadway” from their prop‐
erty.  Id.  at  7.  For  the  same  reason,  the  Ronkowskis  cannot 
show,  as  required  for  an  easement  by  implication,  that  the 
need for the easement is “so clear and absolute”  that, with‐
out it, they would be unable to enjoy the use of their proper‐
ty. Id. at 6.  
6                                                        No. 18‐2269 

    In  the  district  court,  the  Forest  Service  submitted  video 
evidence  of  a  forest  ranger  traveling  the  length  of  FR822A 
from  Oswald  Road  to  reach  the  Ronkowski  property.  The 
video  demonstrates  that  FR822A  is  passable,  even  if  not  an 
ideal route. For their part, the Ronkowskis point to evidence 
demonstrating  that  FR822A  becomes  diﬃcult  to  traverse 
following  rain,  sometimes  necessitating  the  use  of  a  high‐
clearance  or  four‐wheel  drive vehicle.  They  further  point  to 
evidence showing that FR822A is narrow, has deep ruts, and 
is  overgrown  in  places  with  vegetation  that  hits  the 
windshields  and  the  sides  of  vehicles  using  the  road.  They 
also rightly observe that the video of the forest ranger shows 
him  traveling  on  FR822A  on  a  clear  day  when  the  roads 
were dry and in a high‐clearance vehicle. These observations 
only  go  so  far,  though,  for  an  easement—whether  by 
necessity or by implication—does not arise merely because it 
is the best or most convenient way of reaching the property. 
In  light  of  the  evidence  brought  forward  by  the  Forest 
Service,  the  Ronkowskis  have  not  shown  an  inability  to 
traverse FR822A. 
     Wisconsin law is clear that the Ronkowskis bear this ex‐
act burden. For an easement by necessity, a property owner 
“is not landlocked when he or she has diﬃculty getting from 
his or her land to a public road as long as he or she can get 
from his or her land to a public road.” Schwab, 589 N.W.2d at 
8.  In  Schwab,  the  Wisconsin  Supreme  Court  noted  that  the 
parcel  at  issue  was  surrounded  by  water  on  one  side  and  a 
bluﬀ  on  the  other  but  nonetheless  declined  to  find  an  ease‐
ment by necessity. See id. at 7. The court explained and em‐
phasized that “it may be more convenient for the petitioners 
to  seek  an  extension  of  the  private  road  to  their  parcels  ra‐
ther than travel across the property above the bluﬀ and nav‐
No. 18‐2269                                                            7 

igate the bluﬀ, but that in itself does not create the right to an 
easement by necessity.” Id. at 8. So, too, here. Some diﬃculty 
in  traversing  FR822A  does  not  mean  that  the  Ronkowskis 
have demonstrated the need for an easement by necessity.  
    And this same fact prevents the Ronkowskis from estab‐
lishing  their  entitlement  to  an  easement  by  implication, 
which imposes an even higher burden on the Ronkowskis: a 
“clear and absolute” necessity must exist for the easement to 
arise.  Id.  at  6.  The  existence  of  a  passable,  alternative  route 
allowing  them  to  enjoy  their  property  forecloses  the  ability 
of  the  Ronkowskis  to  satisfy  the  necessity  element  of  an 
easement by implication.  
   Because  the  Ronkowskis  have  not  demonstrated  the 
easement  is  necessary—a  required  showing  both  for  an 
easement by necessity and an easement by implication—we 
need  not  address  the  remaining  elements  of  either  type  of 
easement. 
    We  owe  a  final  observation  in  response  to  the  Forest 
Service’s  assertion  that  the  Ronkowskis  could  apply  for  a 
special  use  permit  to  traverse  their  preferred  route.  The 
record shows—and the Forest Service’s counsel confirmed at 
oral argument—that such a permit would likely be available 
to  the  Ronkowskis  at  a  reasonable  sum.  The  Ronkowskis 
have  never  attempted  to  apply  for  the  permit  and  do  not 
argue  that  their  application  would  be  met  by  an  unfair 
process or undue administrative burden. We recognize that a 
revocable  permit  is  not  the  same  as  a  permanent  right  of 
way. But as a practical matter, we find it significant that the 
route  the  Ronkowskis  prefer  is  likely  available  to  them  if 
they  simply  apply  for  a  permit.  See  House  v.  Pasko,  789 
N.W.2d 754 (Wis. Ct. App. 2010) (noting that “the clear and 
8                                                     No. 18‐2269 

absolute  necessity  for  an  easement  by  implication  does  not 
exist  where  an  alternative  means  to  enjoy  the  land  may  be 
acquired for a reasonable sum”). 
     For these reasons, we AFFIRM.